Citation Nr: 1827246	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from July 1, 2013.  

2.  Entitlement to a TDIU prior to July 1, 2013.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

A March 2016 Board decision denied the Veteran's claim for a TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued a Memorandum Decision that set aside the Board's decision and remanded the claim to the Board for further proceedings.

The issue of entitlement to a TDIU prior to July 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since July 1, 2013, the Veteran's combined service-connected disability picture is shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met since July 1, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from working.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16 (a) (2017) effective July 1, 2013, at which time, his service-connected right total knee replacement was rated 60 percent disabling, his service-connected degenerative arthritis of left knee with meniscal tear was rated 20 percent disabling, his service-connected tinnitus was rated 10 percent disabling, his service-connected fracture of the right metacarpal was rated 0 percent disabling, his service-connected right tympanic membrane perforation was rated 0 percent disabling, and his service-connected right ear hearing loss was rated 0 percent disabling.  His combined rating as of that date was 80 percent. 

The Veteran completed two years of college level work.  Following separation from service, the Veteran worked as a crane maintenance technician and an automotive mechanic until 1984.  He then worked for the US Postal Service as an industrial maintenance repairer for 23 years, retiring in 2007.  He reported that he was medically retired due to his service-connected disabilities, specifically due to his service-connected right knee disability.  He indicated that he lost over 400 days from work due to problems with these disabilities, the majority of that time due to recovery from five major surgeries to his service-connected right knee.  See February 2007 VA Form 21-8940 and February 2007 Addendum to VA Form 21-8940. 

In November 2017, the Veteran submitted a new VA Form 21-8940 and an addendum in which he stated that he had not worked in any capacity since 2007.  He stated that his retirement was a mutual agreement between him and his bosses because he could no longer perform the physical components of his position.  He stated that his knee conditions cause constant pain and that he takes oxycodone, OxyContin, and muscle relaxers to attempt to get relief.  The Veteran reported that the medications are not very helpful for the pain and also leave him tired, forcing him to take frequent naps.  He stated that he has to constantly shift positions because the knee discomfort is too great.  He further wrote that his knees get extremely stiff and that he can only stand for about an hour at a time.  He noted that VA has prescribed him a cane and a walker to help him move around.  Regarding his service-connected hearing loss and tinnitus, the Veteran stated that he has been prescribed hearing aids, but that they provide little relief.  He has a great deal of trouble understanding what is being said and has to ask for things to be repeated. Finally, the Veteran reported that he lives with his daughter and she is his caretaker, cooking, cleaning, and doing laundry for him, all tasks that he would not be able to handle independently.  

The Veteran has submitted a private vocational assessment in conjunction with his claim.  The vocational expert reviewed the Veteran's claims file in its entirety and interviewed the Veteran regarding his work, educational, military, and medical history prior to providing an opinion.  The vocational expert found that the records in the claims file are consistent with an individual who is disabled and is at least as likely as not unable to secure and follow substantially gainful employment, either physical or sedentary.  He noted that the Veteran's limitations included constant bilateral knee pain, the inability to stay awake during the day due to the side effects of pain medication, inability to maintain concentration due to knee pain and tinnitus, the need for constant repetition due to right ear hearing loss, and the need to lie down throughout the day to alleviate knee pain.  Due to these limitations, the expert determined that the Veteran would not even be able to perform sedentary work, as, according to the Dictionary of Occupational Title, sedentary work involves exerting up to ten pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects, including the human body.  The expert further noted that the definition of sedentary work utilized by the Social Security Administration is essentially the same, delineating that sedentary work requires the ability to sit for six hours out of an eight hour work-day and stand and/or walk for at least two hours in an eight hour work-day.  Due to the Veteran's service-connected knee disabilities, he would not be able to stand or walk for any prolonged period of time, nor would he be able to lift any weight.  Additionally, his knee pain, tinnitus, hearing loss, and medication side effects would limit his ability to concentrate to complete work-related tasks.  See February 2018 Private Vocational Assessment.  

The Board finds that this evidence makes it likely that the Veteran would be unable to perform the functional requirements of any sedentary or physical job due to his limited ability to walk, inability to sit or stand for any notable length of time without needing to get up and walk around, and decreased concentration.  The Board acknowledges that the vocational expert's opinion that the Veteran is unemployable is non-determinative because it is solely within the Board's adjudicative authority to determine unemployability.  See 38 C.F.R. § 4.16 (a) (2017); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, the vocational expert's opinion, together with the Veteran's corroborative statements and medical records regarding his service-connected disabilities, provided a good summary of the Veteran's impairments and the likely impact of those impairments on his ability to function in an occupational environment.

The Board, therefore, finds the vocational expert's opinion probative.  It indicates that he would unlikely be able to gain or maintain more than marginal employment consistent with his background, training, and education at any job, whether sedentary or physical.  More than marginal work would require a degree of physical functioning needed to carry out the job requirements that is outside of the Veteran's capacity.  The Board is unable to conceive of any type of job that would accommodate such functional limitations.  See Ortiz-Valles, 28 Vet. App. 65, 72 (2016). 

Accordingly, the claim is granted from July 1, 2013 when the Veteran met the schedular criteria under § 4.16(a) for assignment of a TDIU.  Prior to that date, the Board cannot grant a TDIU without first obtaining an advisory opinion under § 4.16(b) from the Director, Compensation Service.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).


ORDER

Entitlement to a TDIU from July 1, 2013 is granted. 


REMAND

The Veteran maintains that he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to July 1, 2013 as well.  However, prior to July 1, 2013 the Veteran did not meet the percentage standards set forth in 38 C.F.R. § 4.15 (a) (2017).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b) (2017). 

As the evidence indicates that the Veteran was unemployable due to his service-connected disabilities prior to June 1, 2013 but did not meet the schedular criteria for an award of a TDIU prior to that date, an advisory opinion from the Director, Compensation Service is required before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015). 

Accordingly, the case is REMANDED for the following action:

Refer the claim for a TDIU prior to July 1, 2013 to the Director, Compensation Service, for extraschedular consideration as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to that date.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


